Citation Nr: 1041061	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-02 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for arthritis of multiple joints, 
to include the lumbar and cervical spines, left and right 
shoulders, and left and right hands.

2.  Entitlement to service connection for arthritis of multiple 
joints, to include the lumbar and cervical spines, left and right 
shoulders, left and right hands, and left and right feet.

3.  Entitlement to service connection for sleep apnea, to include 
as secondary to a deviated nasal septum.

4.  Entitlement to an increased, compensable evaluation for a 
deviated nasal septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine 
Corps from October 1966 to November 1969, and from January 1970 
to October 1971.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision by the Cheyenne, 
Wyoming, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).

The Veteran specifically did not perfect his appeal with regard 
to arthritis of the left foot, and the matter of the right foot 
has been addressed by the RO independent of the appeals currently 
before the Board.

The issues of service connection for sleep apnea and for 
arthritis of multiple joints, to include the lumbar and cervical 
spines, left and right shoulders, and left and right hands are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for multiple joint arthritis was denied in 
an unappealed June 2001 rating decision; cited grounds included a 
lack of current diagnosis and a lack of nexus to service.

2.  Since June 2001, additional relevant service treatment 
records have been associated with the claims file.

3.  A service connected deviated nasal septum is manifested by 
less than a 50 percent obstruction on both sides, and one side is 
not completely blocked; nonservice connected factors cause the 
current impairment.


CONCLUSIONS OF LAW

1.  The criteria for reconsideration of the claim of service 
connection for multiple joint arthritis have been met.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(c) 
(2010).

2.  The criteria for assignment of a compensable evaluation for a 
deviated nasal septum have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 
4.31, 4.97, Diagnostic Code 6502 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  

Where a previously denied claim is being reopened, the notice 
must inform the Veteran of both the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, 
the June 2005 letter to the Veteran regarding reopening of the 
claim of service connection for multiple joint arthritis was 
wholly inadequate; it failed to specify the accurate reasons for 
the prior denial and deprived the Veteran of a full and fair 
opportunity to participate in the adjudication of his claim.  
However, the Board is granting in full the benefit sought on 
appeal.  Hence, the deficiency is harmless, and will not be 
further discussed.

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For claims for increased evaluation, the notice must inform the 
Veteran of the need to show the impact of disabilities on daily 
life and occupational functioning.  Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, 
the Veteran has neither alleged nor demonstrated any prejudice 
with regard to the content or timing of the notices.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant fully compliant notice by letters 
dated in June 2005, March 2006, March 2008, and October 2008 
correspondence.  Where notice was provided or completed after the 
initial adjudication of the claim, it was followed by 
readjudication of the claim in one or more of several 
supplemental statements of the case.  A multipart notice suffices 
so long as the notice affords the claimant understandable 
information and a meaningful opportunity to participate in the 
claims process.  Mayfield v. Nicholson, 444 F.3d 1328 at 1333 
(Fed. Cir. 2006).  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
identifying the basis for evaluation considerations.  

VA has obtained complete service treatment records as well as VA 
treatment records as identified by the Veteran or in the file.  
The Veteran has submitted relevant private treatment records.  
Several VA examinations have been afforded the Veteran; the 
examiners made all required findings and provided appropriate 
rationales for conclusions expressed.  They are adequate for 
adjudication purposes. The Veteran has declined the opportunity 
for a hearing.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Multiple Joint Arthritis

An appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating 
actions from which an appeal is not timely perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A Board 
decision becomes final as of the date of issuance.  38 C.F.R. 
§ 20.1100.

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must 
reopen a finally disallowed claim when new and material evidence 
is presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  

However, an exception to the new and material evidence 
requirement is provided in 38 C.F.R. § 3.156(c).  When relevant 
service department records are received at any time after a 
decision on a claim is issued, the claim must be reconsidered de 
novo, from the original date of claim.  The newly associated 
service records must have existed and been discoverable at the 
time of the prior denial.  38 C.F.R. § 3.156(c).

The June 2001 decision included consideration of service 
personnel and treatment records covering both his periods of 
active duty service.  These had been received by VA in May 1972 
and March 1991.  In October 2002, the RO received additional 
service treatment records.  The records include references to 
treatment for various orthopedic complaints, and hence are 
relevant to the current appeal.

The claim of service connection for multiple joint arthritis must 
be reconsidered de novo from the February 1999 date of claim.

III.  Deviated Nasal Septum

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the 
facts presented to VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and the residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

A deviated nasal septum is evaluated under Diagnostic Code 6502.  
A 10 percent evaluation is assigned for a 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on one 
side.  38 C.F.R. § 4.97, Code 6502.  This is the only level of 
evaluation provided for by the Code.  However, a 0 percent 
evaluation is assignable under all Codes when the requirements 
for a compensable evaluation are not met, regardless of whether 
one is specifically provided.  38 C.F.R. § 4.31. 

At a December 2002 VA examination, the Veteran reported that he 
began experiencing nasal congestion soon after sustaining a shell 
fragment wound of the face and nose.  He continued to use a CPAP 
machine, and had allergy problems.  On examination, the right 
nostril was 90 percent obstructed, and the left was 85 percent 
obstructed.  There was no discharge or crusting.  The examiners 
opined that the enlarged turbinates were consistent with allergic 
rhinitis and were not due to the service connected nasal injury.

VA treatment records continued to show complaints of ongoing 
nasal congestion.  Allergies were treated more aggressively with 
medication, and the Veteran was treated on occasion for acute 
respiratory infections.

At a September 2005 VA nose and sinus examination, the Veteran 
reported that he continued to have breathing problems following 
1990 and 1999 surgeries.   He had rhinitis, described as chronic 
drainage and congestion.  He was looking into further surgery to 
help with complaints of breathing problems on both sides of his 
nose.  He did not observe drainage.  On examination, there was 
some sinus tenderness.  Airflow through both nostrils was 
observed on exhalation.  The examiner stated that there was some 
obstruction of the nostrils, but it was not complete, and it was 
not due to the deviated septum.  Current complaints were instead 
related to enlarged turbinates.

The Veteran has expressed his belief, supported by treatment and 
examination records, that he has been having increasing breathing 
problems.  He attributes this difficulty to his service connected 
deviated nasal septum.  Unfortunately, every doctor who has 
expressed an opinion has stated that the breathing problems are 
due to inflamed turbinates and mucosal surfaces stemming from 
nonservice connected allergic rhinitis.  They have expressly 
stated that the service connected deviated nasal septum is not 
contributing to current complaints.  The Veteran, as a layperson, 
is not competent to render an opinion regarding the causation of 
his symptomatology, where such is not clearly observable through 
his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007).  He lacks the 
specialized medical knowledge and training needed to distinguish 
between respiratory symptoms from two separate conditions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Even if the Veteran's 
opinions were competent evidence, they are outweighed by the 
reasoned medical opinions of the private and VA doctors.

The competent evidence of record establishes that, while there is 
some obstruction of the nasal passages, it is not attributable to 
the service connected disability.  The preponderance of the 
evidence is against the claim; there is no doubt to be resolved.  
A compensable evaluation for a deviated nasal septum is not 
warranted.


ORDER

New and relevant service department records having been received, 
the claim of service connection for multiple joint arthritis must 
be reconsidered; to this extent only, the appeal is granted.

Entitlement to an increased, compensable evaluation for a 
deviated nasal septum is denied.


REMAND

Remand is required for compliance with VA's duty to assist the 
Veteran in substantiating his claims.  This duty includes 
assisting the Veteran in the procurement of pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The record reflects that the Veteran receives ongoing treatment 
for his disabilities at VA facilities; complete records have not 
been obtained.  On remand, VA should associate all records from 
2005 to the present with the claims file, and should ensure that 
the printing of selected records from VA facilities from 1996 to 
2005 did not omit any potentially relevant records.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

I.  Multiple Joint Arthritis

The Veteran alleges that when he was exposed to the explosion of 
a landmine in combat in Vietnam, he sustained a variety of 
traumas to his various joints.  He argues that these traumas, 
while not clear at the time, have resulted in current arthritis 
of various joints, to include the lumbar and cervical spines, 
left and right shoulders, left and right hands, and left and 
right feet.  He is not alleging a systemic disease manifested by 
arthritis of multiple joints.  On remand, VA must properly 
characterize the issues to reflect individual claims of service 
connection for each joint.

The occurrence of the explosion in service is well established, 
and current records reflect diagnoses of arthritis of numerous 
joints.  In light of the in-service injury, current diagnosis, 
and reasonable possibility of a link between them, examination is 
required on remand.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

II.  Sleep Apnea

Treatment records establish a diagnosis of obstructive sleep 
apnea beginning in August 1997.  Private and VA doctors have 
referred to several factors in discussing the etiology of such.  
Weight, chronic allergies and congestion, and the service 
connected deviated septum have all been noted.  No doctor, 
however, has rendered a clear opinion regarding the extent of the 
contribution, if any, of the service connected disability to the 
current diagnosis.  On remand, an examination is required, and a 
medical opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records from 
the VA medical centers in Albany, New York, 
Las Vegas, Nevada, and Cheyenne, Wyoming, as 
well as all associated clinics and any other 
VA facility identified by the Veteran or in 
the record.  Requests must include completion 
of records from 1996 to 2004, and obtaining 
updated records from 2005 on.

2.  Schedule the Veteran for a VA respiratory 
examination for sleep apnea.  The claims 
folder must be reviewed in conjunction with 
the examination.  The examiner should opine 
as to whether it is at least as likely as not 
that currently diagnosed obstructive sleep 
apnea was caused or aggravated by a service 
connected deviated nasal septum.  A full and 
complete rationale for all opinions expressed 
is required.  

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Schedule the Veteran for appropriate VA 
joints and spine examinations.  The claims 
folder must be reviewed in conjunction with 
the examination.   The examiner must be 
informed that he/she is to accept as fact 
that the Veteran was injured in service by a 
land mine explosion.  The examiner should 
identify all current orthopedic disabilities 
of the lumbar and cervical spines, left and 
right shoulders, and left and right hands, 
and should opine as to whether any diagnosed 
condition is at least as likely as not caused 
or aggravated by service.  A full and 
complete rationale for all opinions expressed 
is required.  

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

4.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claims on appeal.  If any of the benefits 
sought remain denied, VA should issue an 
appropriate SSOC and provide the veteran and 
his representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action is 
required of the appellant unless he is 
notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


